Citation Nr: 0028223	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  95-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dental disability, 
including entitlement to VA outpatient dental treatment.


INTRODUCTION

The veteran had service from January 1972 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.


REMAND

Service medical records reflect that in March 1991 the 
veteran incurred a soft tissue injury when he was hit in the 
face with an exploding fire extinguisher.  Upon seeking 
treatment he complained of burning in his eyes and 
examination revealed superficial lacerations around his mouth 
and nose, without other complaints.  There was no body 
tenderness of the face.  Associated treatment notes do not 
reflect dental trauma.  On the reports of medical history 
dated in July and September 1991, the veteran denied having 
or having had severe tooth or gum trouble; no dental defects 
were noted on the report of medical examination dated in 
September 1991.  The claims file contains service dental 
records reflecting cleaning and care, but without note of 
dental trauma.  

The veteran argues that he received inadequate dental 
attention during service, particularly after his March 1991 
injury, and that post-service, on November 12, 1993, he 
presented for VA dental care.  He states that x-rays at that 
time showed a fractured tooth in the area of the fire 
extinguisher trauma.  The claims file contains a computer-
generated letter to the veteran advising him of a November 
12, 1993, dental appointment at the Austin Texas, (Dental) 
Willhite Clinic.  The claims file contains VA treatment 
records beginning November 15, 1993, received in response to 
a request for records from the VA Medical Center at Temple, 
Texas, beginning from January 1, 1993.  Per letter dated 
March 31, 1997, the RO requested the Chief of the Medical 
Administrative Service at the Austin, VA outpatient clinic, 
to provide dental treatment records pertinent to the veteran, 
specifically a record of treatment on November 12, 1993, to 
include a reported x-ray identifying a fractured tooth.  The 
RO requested Austin to advise if no records were available.  
That letter was incorrectly addressed to Tennessee and not 
Texas, and thus the indicated records were re-requested in 
February 1998.  In the supplemental statement of the case 
issued in July 2000, the RO noted that no reply from Austin 
had been received as to the availability of dental records 
pertinent to the veteran from in or around November 12, 1993.

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO must 
obtain the identified dental treatment records because they 
might contain medical findings and other conclusions that 
might be determinative in the disposition of these claims.  
In this case, the veteran has identified records that 
purportedly show tooth trauma localized to an injury of in-
service injury.  Such would clearly be pertinent to his 
claim.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In particular, the veteran 
should submit any records showing 
service-incurred dental trauma.  

2.  In any case, the RO should again 
request dental records, specifically 
records of x-ray and evaluation on or 
about November 12, 1993, from the Austin, 
Texas VA dental clinic.  The RO should 
follow-up through appropriate sources to 
ascertain the existence of such records.  
A response, negative or positive, must be 
associated with the claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and, if it is determined that the 
veteran's claim is well grounded, conduct 
any additionally indicated development 
such as a VA examination.  Thereafter, 
the RO should re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


